UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
HABTAMU DANIEL,                     )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                  Civil Action No. 10-1635 (EGS)
                                    )
UNITED STATES POST OFFICE,          )
                                    )
            Defendant.              )
___________________________________ )


                                  MEMORANDUM OPINION

       On October 4, 2010, defendant filed a motion to dismiss. In its October 26, 2010 Order,

the Court advised plaintiff, among other things, of his obligation to file an opposition or other

response to the motion. Further, the Order expressly warned plaintiff that, if he failed to file his

opposition by November 30, 2010, the Court would treat the motion as conceded. To date,

plaintiff neither has filed an opposition nor has requested additional time to do so. Accordingly,

the Court treats defendant’s motion as conceded.

       An Order accompanies this Memorandum Opinion.



                               SIGNED:        EMMET G. SULLIVAN
                                              United States District Judge

                               DATED:         December 10, 2010